Citation Nr: 1601663	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  15-32 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for psychiatric disability for the period prior to January 10, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, attorney


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  His awards and decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Although the RO characterized the psychiatric disability matter as involving entitlement to an earlier effective date for the award of a 100 percent rating, as will be described in the remand section, the rating action which assigned the initial rating for the psychiatric disorder never became final.  The Board has accordingly recharacterized the issue to more accurately reflect the nature of the benefit sought. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2012 rating action, service connection for psychiatric disability was granted, with an initial assigned evaluation of 70 percent.  Although the Veteran did not express disagreement with the assigned evaluation, in June 2012 he submitted, through his representative, a June 2012 opinion from a private vocational consultant who opined that the psychiatric disability rendered the Veteran totally disabled from an occupational perspective.  This clearly constituted new and material evidence.  The U.S. Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.156(b) apply even with respect to rating actions which assign disability evaluations.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Consequently, where new and material evidence is received within one year of notice of the rating action assigning a disability rating (or denying a higher rating), the RO must consider the new and material evidence before the rating action can become final.

In this case, the record reflects that the RO never considered the June 2012 medical opinion.  Consequently, the February 2012 rating action, to the extent that it denied a rating in excess of 70 percent for psychiatric disability, never became final.

The record reflects that the Veteran eventually requested an increased rating in January 2014, and a September 2014 rating action granted a 100 percent rating for psychiatric disability, effective January 10, 2014.  The Veteran thereafter disagreed with the assigned effective date, and the RO developed the matter as one involving entitlement to an effective date earlier than January 10, 2014 for the award of a 100 percent rating for psychiatric disability.  The Board points out, however, that given the nonfinal status of the February 2012 rating action, and as neither the Veteran nor his representative has ever requested an earlier effective date for the grant of service connection for psychiatric disability, the issue is more properly addressed as a "staged" rating, with a 70 percent evaluation assigned for the period prior to January 10, 2014, and a 100 percent evaluation assigned as of that date.

With this in mind, the Board points out that the August 2015 statement of the case did not provide the Veteran with the appropriate law and regulations pertaining to establishing a higher rating for psychiatric disability.  Accordingly, the Board will remand the matter for corrective action.

The Board also notes that the Veteran identified Drs. Kuracina and Ortiz as physicians in possession of relevant records.  He indicated that Dr. Kuracina was associated with Eisenhower Urgent Care, and also with the Desert Orthopedic Center.  He indicated that Dr. Ortiz was affiliated with the Central Washington Hospital.  The record reflects that the RO unsuccessfully attempted to obtain records from Dr. Kuracina at the Eisenhower facility, and from Dr. Ortiz.  The RO did not attempt to contact the Desert Orthopedic Center.  The Board consequently finds that VA's duty to assist the Veteran in obtaining private records has not yet been fulfilled.

Turning to the TDIU matter, the record reflects that the Veteran, through his representative, first raised the matter in a June 2012 statement when he alleged that the February 2012 rating decision failed to adjudicate the issue.  VA informed the Veteran that the claim for a TDIU would be the subject of an adjudication, but the record shows that VA thereafter did not adjudicate entitlement to a TDIU until April 2015.  Notably, although the RO afforded the Veteran a recent VA psychological examination, the RO has not afforded the Veteran a VA examination addressing the impact, if any, of his other service-connected disorders (bilateral hearing loss and tinnitus) on his employability; the last examination of those disorders was in January 2012, and was addressed toward determining whether service connection was warranted.  

Accordingly, the Board finds that additional development is required with respect to the TDIU matter.  Thus, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should again provide the Veteran with a VA Form 21-8940 and request that he complete and return the form.

2.  With any required authorization from the Veteran, the AOJ should attempt to obtain medical records from the Desert Orthopedic Center and from Central Washington Hospital for the Veteran.  The AOJ's efforts in this regard must be documented.

3.  Thereafter, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the impact of the Veteran's service-connected bilateral hearing loss and tinnitus on his ability to work.  All indicated studies should be conducted, and all findings should be reported in detail.  The electronic claims file should be made available to the examiner for review.

The examiner should be requested to describe the impact of the Veteran's service-connected bilateral hearing loss and tinnitus disorders on the Veteran's ability to obtain and/or maintain substantially gainful employment.  The rationale for each opinion offered should be provided.

4.  Thereafter, and after undertaking any other indicated development, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full the AOJ must issue a supplemental statement of the case, which must contain the applicable law and regulations pertaining to establishing a higher schedular rating for psychiatric disabilities, and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

